Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 25, 2019

                                       No. 04-19-00003-CV

                   TEXAS ASSOCIATION OF COUNTY EMPLOYEES,
                                   Appellant

                                                 v.

   Nelson WOLFF, County Judge of Bexar; Paul Elizondo, Tommy Calvert, Sergio “Chico”
        Rodriguez, and Kevin Wolff, Bexar County Commissioners; and Bexar County
                                        Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI14932
                        Honorable John D. Gabriel Jr., Judge Presiding


                                          ORDER
        In this interlocutory appeal of the trial court’s order granting Defendants’/Appellees’
amended plea to the jurisdiction, on January 11, 2019, the Bexar County District Clerk filed the
clerk’s record. The day before the record was filed, Appellees filed an objection to the clerk’s
record and moved this court to strike the clerk’s record as defective. Appellees assert the clerk’s
record contains documents that were filed after the trial court granted the plea to the jurisdiction
and the complained-of documents were not before the trial court when it ruled.
        The motion to strike the clerk’s record as defective or to send it back to the district clerk
to be corrected is DENIED.
        However, in reviewing the trial court’s order granting Appellees’ plea to the jurisdiction,
this court will not consider any documents in the clerk’s record that pertain to the trial court’s
decision that were not properly before the trial court when the trial court rendered its order.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court